                                                              Case 2:20-cv-01716-APG-BNW Document 16 Filed 10/06/20 Page 1 of 2



                                                          1 MARK F. FERRARIO, ESQ.

                                                          2
                                                              Nevada Bar No. 1625
                                                              JASON K. HICKS, ESQ.
                                                          3   Nevada Bar No. 13149
                                                              GREENBERG TRAURIG, LLP
                                                          4   10845 Griffith Peak Drive, Suite 600
                                                          5   Las Vegas, Nevada 89135
                                                              Telephone: (702) 792-3773
                                                          6   Facsimile: (702) 792-9002
                                                          7
                                                              Email: ferrariom@gtlaw.com
                                                                    hicksja@gtlaw.com
                                                          8
                                                              Attorneys for Defendant Provident Trust Group, LLC
                                                          9

                                                         10                             UNITED STATES DISTRICT COURT

                                                         11                                       DISTRICT OF NEVADA

                                                         12 KENNETH LANE, et al.,                               Case No.: 2:20-cv-01716-APG-BNW
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                         13
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89101




                                                                                    Plaintiffs,                 STIPULATION AND [PROPOSED]
                                                         14             v.                                      ORDER TO EXTEND THE TIME
                                                                                                                FOR DEFENDANT PROVIDENT
                                                         15 CONESTOGA SETTLEMENT SERVICES,                      TRUST GROUP, LLC TO
                                                         16 LLC, et al.,                                        RESPOND TO COMPLAINT

                                                         17                         Defendants.
                                                         18

                                                         19           Plaintiffs, by and through their counsel of record, Reese Marketos LLP and King &
                                                         20 Durham, PLLC, and Defendant Provident Trust Group, LLC (“Provident”), by and through
                                                         21 its counsel of record, Greenberg Traurig, LLP, hereby stipulate to an extension of time by

                                                         22 which Provident must respond to the Complaint by thirty (30) days up to, and including,

                                                         23 November 9, 2020 (November 8 being a Sunday). This Stipulation is made and based upon

                                                         24 the following:

                                                         25           1.      Plaintiffs filed their Complaint on September 17, 2020, in which they allege
                                                         26 that Defendants engaged in tortious conduct and misrepresented certain aspects of life

                                                         27 settlement investments. ECF No. 1. Plaintiffs seek certification to represent a class of

                                                         28 similarly situated individuals across the country. Id.
                                                                                                            1
                                                              ACTIVE 52888501v2
                                                              Case 2:20-cv-01716-APG-BNW Document 16 Filed 10/06/20 Page 2 of 2



                                                          1
                                                                      2.      Provident was served with the Complaint on September 18, 2020. Provident’s
                                                          2
                                                              response is currently due October 9, 2020.
                                                          3
                                                                      3.      Counsel for Provident represent that they have recently been engaged and
                                                          4
                                                              require additional time to evaluate Plaintiffs’ allegations and prepare a response, taking into
                                                          5
                                                              account the exercise of due diligence.
                                                          6
                                                                      4.      In light of the foregoing, the parties agree and request that Provident shall
                                                          7
                                                              have up to, and including, November 9, 2020, to respond to the Complaint.
                                                          8
                                                                      5.      Provident thus requests that the Court accept this Stipulation and enter this
                                                          9
                                                              proposed order. This is the first request for an extension of time. This Stipulation is entered
                                                         10
                                                              into in good faith and not for purposes of delay.
                                                         11
                                                                   IT IS SO STIPULATED.
                                                         12    DATED this 2nd day of October 2020.                DATED this 2nd day of October 2020.
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                         13
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89101




                                                               GREENBERG TRAURIG, LLP                             REESE MARKETOS LLP
                                                         14

                                                         15
                                                               /s/ Jason K. Hicks                                 /s/ Brett S. Rosenthal
                                                         16    Mark F. Ferrario, Esq.                             Adam Sanderson, Esq.
                                                               Jason K. Hicks, Esq.                               Brett S. Rosenthal, Esq.
                                                         17

                                                         18    Attorneys for Defendant                            Gregory H. King, Esq.
                                                               Provident Trust Group, LLC                         Matthew Durham, Esq.
                                                         19                                                       KING & DURHAM PLLC
                                                         20
                                                                                                                  Attorneys for Plaintiffs
                                                         21

                                                         22                                                       IT IS SO ORDERED.
                                                         23

                                                         24
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                         25

                                                         26                                                       DATED: October 6, 2020.

                                                         27

                                                         28
                                                                                                             2
                                                              ACTIVE 52888501v2
